Citation Nr: 0319137	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  01-03 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adaptive housing or a 
special home adaptation grant.  

2.  Entitlement to an effective date prior to May 5, 1999, 
for the grant of service connection for peroneal nerve palsy 
and a scar of the right knee.

3.  Whether there was clear and unmistakable error in an 
April 1994 rating decision rating decision which declined to 
reopen the previously denied claim for service connection for 
residuals of right peroneal nerve neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
been submitted and granted service connection for peroneal 
nerve palsy and a scar of the right knee; and a December 2000 
rating decision which denied entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adaptive housing or a special home adaptation grant.  

The issues of entitlement to an effective date prior to May 
5, 1999, for the grant of service connection for peroneal 
nerve palsy and a scar of the right knee, and whether there 
was clear and unmistakable error in an April 1994 rating 
decision rating decision which declined to reopen the 
previously denied claim for service connection for residuals 
of right peroneal nerve neuropathy will be addressed in the 
Remand portion of this decision.  




FINDING OF FACT

On February 27, 2003, prior to the promulgation of a decision 
in the appeal, the veteran informed VA that a withdrawal of 
the appeal of the issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adaptive housing or a special home adaptation grant was 
requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202 (2002); 38 C.F.R. § 20.204, as amended by 68 Fed. 
Reg. 13235-13236 (March 19, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2000, the RO issued a rating decision which 
denied the veteran's claim for entitlement to a certificate 
of eligibility for financial assistance in acquiring 
specially adaptive housing or a special home adaptation 
grant.  He timely perfected an appeal to the Board on this 
issue in April 2002; and the matter was certified to the 
Board in September 2002.  However, at a personal hearing 
before the undersigned at the RO in February 2003, the 
veteran submitted a signed statement requesting that his 
appeal on this issue be withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also, 38 C.F.R. § 20.202 
(2002).  A Substantive Appeal may be withdrawn in writing at 
any time before the Board promulgates a decision.  Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204, as amended by 68 Fed. 
Reg. 13235-13236 (March 19, 2003).  The veteran has properly 
withdrawn his appeal on the issue of entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adaptive housing or a special home 
adaptation grant.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.  


ORDER

The appeal on the issue of entitlement to a certificate of 
eligibility for financial assistance in acquiring specially 
adaptive housing or a special home adaptation grant is 
dismissed.  


REMAND

In the November 1999 rating decision, the RO determined that 
there was no clear and unmistakable error in an April 15, 
1966, rating decision which denied service connection for 
right peroneal nerve neuropathy; and determined that new and 
material evidence had been submitted and granted service 
connection for right peroneal nerve palsy and a scar of the 
right knee.  The RO assigned two separate 10 percent ratings 
for the disabilities, effective May 5, 1999, the date the 
veteran's reopened claim was received by the RO.  

In his June 2000 notice of disagreement, the veteran 
indicated that he disagreed with the effective date assigned 
for the award of service connection and the assignment of the 
10 percent disability ratings on the basis of clear and 
unmistakable error.  He asserted that his July 1993 claim 
should have been reopened and granted at that time (i.e., in 
the April 1994 rating decision).  Hence, an earlier effective 
date was warranted on this basis.  In the statement of the 
case, the RO phrased the issue as "whether the decision of 
November 17, 1999 contains clear and unmistakable error 
concerning the effective date for the grant of service 
connection for peroneal nerve palsy and scar of the right 
knee."  The RO then went on to complete a hybrid-type 
analysis of the issue encompassing the language used in 
effective date claims and clear and unmistakable claims, but 
only referenced the regulations pertaining to clear and 
unmistakable error.  The issue was then certified to the 
Board in February 2003 as "entitlement to an earlier 
effective date of the grant of service connection for 
peroneal nerve palsy and scar, right knee, based on clear and 
unmistakable error."  

Based on a review of the veteran's statements, as well as his 
testimony at a personal hearing before the undersigned at the 
RO in February 2003, the Board has determined that the issue 
certified to the Board should be split into two, as reflected 
on the initial page of this decision, to account for the 
different theories of entitlement to an earlier effective 
date that the veteran has set forth.  Nevertheless, the 
veteran asserted that there was error in the April 1994 
rating decision (and essentially its August 1993 predecessor) 
which declined to reopen the claim for service connection for 
residuals of right peroneal nerve neuropathy; he did not 
allege error in the November 1999 rating decision as the RO 
concluded.  Consequently, this issue must be returned to the 
RO for appropriate readjudication.  

Furthermore, although it has been determined that the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002) (VCAA) does not apply to 
claims of clear and unmistakable error (see Sorakubo v. 
Principi, 16 Vet. App. 120, 122 (2002) (the VCAA is 
inapplicable to clear and unmistakable error claims)), it 
does apply to earlier effective date claims.  The VCAA 
includes an enhanced duty on the part of VA to notify 
claimants as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its duty to assist 
claimants in the development of their claims.  VA issued 
regulations to implement the VCAA in August 2001.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

Recent decisions by the United States Court of Appeal for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, a 
review of the claims file reveals that the veteran was not 
provided with notice of the evidence he needed to submit to 
substantiate his earlier effective date claim.  Accordingly, 
this issue must also be remanded to the RO for compliance 
with the VCAA.  


Accordingly, this case is remanded for the following:  
 
1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of the effective date claim and the 
evidence, if any, that VA will obtain for 
him.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Any notice given, 
or action taken thereafter, must comply 
with the holdings of Disabled American 
Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. 
Cir. May 1, 2003).  

2.  Upon completion of the above, and 
after allowing the veteran an appropriate 
response period, readjudicate the claim 
for entitlement to an effective date 
prior to May 5, 1999, for the grant of 
service connection for peroneal nerve 
palsy and a scar of the right knee; and 
the claim that there was clear and 
unmistakable error in an April 1994 
rating decision rating decision which 
declined to reopen the previously denied 
claim for service connection for 
residuals of right peroneal nerve 
neuropathy.  If either of the claims 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The SSOC 
should include citation to 38 C.F.R. 
§ 3.159.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



